Title: From George Washington to Colonel Thomas Tash, 13 October 1776
From: Washington, George
To: Tash, Thomas



Sir
Head Quarters 13th Octo. 1776

Since I wrote you by Lt Colo. Welch upon the Subject of fixing on Quarters for your Troops, I have received from the Committee of Safety for this State such an Account of its alarming Situation owing to the numbers of disaffected, together with the little Confidence that can be placed on the Militia of some of the Counties, that I find it necessary to order a part of the New Hampshire Troops to their Assistance, and do therefore direct you to march your Regiment with all possible dispatch to Fish Kills, where you will receive further directions from the Committee—I think it will be proper to send an Officer forward to give the Committee notice of your coming, that they may Assign

you the places where it will be most suitable to post your Men. I am sir Your most Obed. Servt

G.W.


⟨P.⟩S. do not delay ⟨y⟩our march a moment, nor the sending an Officer ⟨to⟩ the Convention of this State now setting at The Fish Kills.

